Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on June 9, 2021.
As directed by the amendment: Claims 1-8 were amended.  Claims 9-10 are newly added, and thus claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, the last two lines recite “the glove” on two occasions, and Examiner suggests --the exoskeleton glove-- in order to avoid any confusion by using consistent terminology. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7, line 1 recites “an exoskeleton glove” which is confusing because claim 1 already recites “an exoskeleton glove” as part of the linkage mechanism. It is unclear which limitations of the “linkage mechanism” are being incorporated in claim 7.
	The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (2010/0305717).
Regarding claim 1, Tong discloses a linkage mechanism (each finger assembly 71, Fig. 6, is a linkage mechanism) for an individual finger of an exoskeleton glove (platform 24, Fig. 1, including finger rings 121, 122, Fig. 8), the linkage mechanism (71) 
Regarding claim 2, Tong discloses wherein the second linkage (15) is extendable (see Fig. 8, linkage 15 can lengthen or shorten). 
Regarding claim 3, Tong discloses wherein the second linkage (15) has a first portion which is embodied with a slide (1, see annotated Fig. A below), and a second portion which is provided with a slider (2, see annotated Fig. A below) that is movable in the slide (as seen in the “lengthen” to “shorten” comparison in Fig. A below) so as to arrange that the linkage mechanism is capable to be attuned to a user's finger length (see Fig. A “lengthen” and “shorten” and see lines 11-14 of [0070]). 

    PNG
    media_image1.png
    643
    499
    media_image1.png
    Greyscale

Annotated Figure A (from Fig. 8 of Tong): The second linkage (15) has a first portion (slide 1) and a second portion (slider 2, shaded gray by Examiner). As seen in the transition from the 
	Regarding claim 7, Tong discloses the exoskeleton glove (platform 24, Fig. 1, including finger rings 121, 122, Fig. 8) comprises the linkage mechanism of claim 1 for each finger and thumb of the exoskeleton glove (see Fig. 2, Fig. 5, the glove includes linkage mechanism(s) such as 71 for each finger and thumb), wherein each linkage mechanism is provided with an intermediate linkage or linkages (proximal follower assembly 13, Fig. 6) between the first linkage (14, Fig. 6) and the glove (the finger ring 121 portion of the glove, see Fig. 6-7), that indirectly attaches the first linkage (14) to the glove (the assembly 13 indirectly attaches the first linkage 14 to the finger ring portion 121 of the glove).
	Regarding claim 8, Tong discloses wherein the intermediate linkage or linkages (13, Fig. 6) are each provided with one or more joints (see Fig. 6, there is at least one joint associated with follower assembly 13) to enable movements of the linkage mechanism for the thumb according to a user’s carpalmetacarpal joint (see Fig. 6, the intermediate linkage mechanism 13 will allow bending movements, and these movements may begin at the carpalmetacarpal joint, see Fig. 2, the linkage 14 is mounted near the location of that joint).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (2010/0305717) in view of Farrell et al. (2005/0273027).
Regarding claim 4, Tong is silent regarding wherein the slider is lockable in the slide. 
Farrell teaches a related glove-based exoskeleton device (Fig. 1) which has length-adjustable components such as slide/slider (block 48 allows adjustable sliding of guide rod 46, to adjust the length for a user, see Fig. 1 and see the second sentence of [0045]). This includes a lockable connection (setscrew 52, Fig. 1; “setscrew 52 in block 48 is tightened against guide 46 once guide 46 is in the desired location” see the third sentence of [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slide and slider of Tong to include a setscrew as taught by Farrell in order to allow the user to selectively lock the adjusted length in place, once the length is set to the desired location.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (2010/0305717) in view of Bergelin et al. (2013/0226350).
Regarding claim 5, Tong is silent regarding wherein the first joint is provided with a sensor for measuring angular displacement of the first and second linkages. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first joint and the second joint to include position sensors as taught by Bergelin so that the rotation of the joint(s) and their associated linkages can be relayed to a controller and used in a feedback loop to control the position of the monitored finger (see the last sentence of [0045] of Bergelin).
Regarding claim 9, Tong is silent regarding wherein the second joint is provided with a sensor for measuring angular displacement of the second and third linkages. 
Bergelin teaches a related glove-based exoskeleton device (Fig. 1) with a plurality of joints (plurality of rings 26, Fig. 1) provided with a sensor (positional sensor 46, Fig. 1) for measuring angular displacement of the associated linkages (see the first two sentences of [0045]). This allows the rotation of the joint to be relayed to a controller (38, Fig. 1) and used in a feedback loop to control the position of the monitored finger (see the last sentence of [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first joint and the second joint to include position sensors as taught by Bergelin so that the rotation of the .
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (2010/0305717) in view of Agee et al. (6,063,087).
Regarding claim 6, Tong is silent regarding wherein the first joint is spring-loaded with a spring for resisting or supporting angular displacement of the first and second linkages. 
Agee teaches a related glove-based exoskeleton to apply assistive forces to finger joints (see Fig. 3). Agee has a linkage mechanism (assist joint 180, Fig. 4) including a plurality of joints (linkage connector 240, slider block 190, arcuate track member 200, Fig. 4) and the joint is spring-loaded with a spring (tension element 280, Fig. 4, stated to be a spring, see col. 7, lines 16-21) for resisting or supporting angular displacement of the linkages connected to the joints (see col. 7, lines 16-21, springs can be applied so that the torque applied to the joint 140 will tend to increase the flexion or increase the extension of the joint 140).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first joint and the second joint to each include a spring connection as taught by Agee in order to increase the flexion or extension of the joint and its associated linkages, as some users may require additional assistance.

Agee teaches a related glove-based exoskeleton to apply assistive forces to finger joints (see Fig. 3). Agee has a linkage mechanism (assist joint 180, Fig. 4) including a plurality of joints (linkage connector 240, slider block 190, arcuate track member 200, Fig. 4) and the joint is spring-loaded with a spring (tension element 280, Fig. 4, stated to be a spring, see col. 7, lines 16-21) for resisting or supporting angular displacement of the linkages connected to the joints (see col. 7, lines 16-21, springs can be applied so that the torque applied to the joint 140 will tend to increase the flexion or increase the extension of the joint 140).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first joint and the second joint to each include a spring connection as taught by Agee in order to increase the flexion or extension of the joint and its associated linkages, as some users may require additional assistance.
Response to Arguments
Applicant's arguments filed June 9, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Tong does not describe a “rotary joint” connecting the fourth linkage (which carries the sensor 26) with the third linkage 17 and instead of a rotary joint, the third linkage and fourth linkage of Tong are connected to each other with a slide having a curved slit (see the second paragraph of page 7 of the Remarks), this 

    PNG
    media_image2.png
    672
    414
    media_image2.png
    Greyscale

Annotated Figure B (from Figure 6 of Tong): Tong has a third joint at the proximal end of the fourth linkage (the shaded gray, curved linkage carrying sensor 26). This third joint is shown to travel through the curved slot in 17 and a rotational motion is produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girard (4,167,044) discloses a related finger exoskeleton device with a plurality of linkages. Kawakami (8,668,659) discloses a related finger exoskeleton device with a plurality of linkages. Jackson Jr. (2014/0142483) discloses a related hand exoskeleton device with spring means to provide assistance force(s).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785